United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1043
Issued: August 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 6, 2015 appellant filed a timely appeal from the December 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $6,336.12 overpayment of
compensation; and (2) whether he is eligible for waiver.
FACTUAL HISTORY
On August 1, 2013 appellant, a 41-year-old criminal investigator (special agent),
sustained a traumatic injury in the performance of duty while exercising in the employing
1

5 U.S.C. § 8101 et seq.

establishment exercise room. OWCP accepted his claim for right knee strain and a torn right
medial meniscus. Appellant received compensation for temporary total disability on the periodic
rolls. He signed up for direct deposit.
Appellant returned to work full time and full duty on August 28, 2012. OWCP
terminated his periodic rolls payments, but not before an automated payment for the period
August 24 through September 20, 2014 was directly deposited into his account.
On October 14, 2014 OWCP issued a preliminary determination that appellant had
received a $6,336.12 overpayment of compensation. After showing how it calculated the amount
of the overpayment, it found that he was without fault in creating it.
Appellant submitted an overpayment recovery questionnaire showing assets of
approximately $30,000.00, largely from his savings account. He indicated that he supported a
son and a daughter. Appellant noted that he made several large purchases before receiving
notification of the overpayment. He made a $5,000.00 down payment on a car on
September 10, 2014. Appellant paid $563.63 for a Glock pistol for work on September 21, 2014
and $143.53 for pistol magazines on September 26, 2014. He bought a new snow blower on
October 12, 2014 for $541.48. Appellant spent $504.09 for new bathroom fixtures on that same
date. The purchases totaled $6,752.73, not including the monthly car payments of $693.38 he
committed to for the next three years. Appellant argued that he mistakenly counted on the
overpaid compensation to pay for these purchases. “Had I known I was overpaid $6,336.12 by
the U.S. Department of Labor, I would not have made those purchases as still I have large
upcoming end-of-the-year expenses that I need to budget for, including $1,918.44 for property
taxes, home heating oil, extracurricular activities for his children, and Christmas gifts for his
children and family.
In a decision dated December 17, 2014, OWCP finalized its preliminary determinations.
It denied waiver because appellant had sufficient assets, including a Thrift Savings Plan balance
of $239,375.64, to repay the debt without undue hardship. As appellant was no longer receiving
compensation for wage loss, OWCP advised that it would request payment of the full amount
within 30 days.
On appeal, appellant repeated that he had obligated monies for large purchases
incorrectly assuming that he had more money than he actually did. As a result, he has had to dip
into his savings account to pay his financial obligations. “If I had known about the specific
overpayment amount of $6,336.12 earlier, I would not have made those large purchases and
would not have to endure a diminished quality of life.”
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 “Disability” means the incapacity, because

2

5 U.S.C. § 8102(a).

2

of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.3
Compensation for wage loss due to disability is available only for periods during which
an employee’s work-related medical condition prevents him from earning the wages earned
before the work-related injury.4
ANALYSIS -- ISSUE 1
Fact and amount of overpayment are not in dispute. Appellant returned to work, and an
automated payment was directly deposited into his account before OWCP terminated payments.
Because appellant is not entitled to compensation for wage loss after returning to work, his
receipt of the extra compensation payment created an overpayment of compensation from the
date he returned to work, August 28, 2014, to the date OWCP terminated payments,
September 20, 2014.
OWCP’s preliminary determination clearly calculated the amount of the overpayment. It
divided the total amount of the check by the number of days the compensation covered, then
multiplied the daily compensation amount by the number of days in the overpayment period.
The Board will affirm OWCP’s December 17, 2014 decision on the issues of fact and amount of
overpayment.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.5 If it finds that the recipient of
an overpayment was not at fault, repayment will still be required unless (1) adjustment or
recovery of the overpayment would defeat the purpose of FECA or (2) adjustment or recovery of
the overpayment would be against equity and good conscience.6
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom OWCP seeks recovery needs substantially all of his current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed the resource base of $4,800.00 for an individual or $8,000.00
for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.

3

20 C.F.R. § 10.5(f).

4

Id. at § 10.500(a); see, e.g., Tammi L. Wright, 51 ECAB 463 (2000) (where the record established that the
employee returned to work at the employing establishment for four hours per day from August 7, 1996 to January 8,
1997 but received compensation for total disability for that same period, the Board found that the employee received
an overpayment of compensation).
5

Id. at § 10.433(a).

6

Id. at § 10.434.

3

This base includes all of the claimant’s assets not exempted from recoupment.7 Assets may
include liquid assets such as cash, the value of stocks, bonds, savings account, mutual funds, and
certificates of deposit, and nonliquid assets such as the fair market value of an owner’s equity in
property, such as a second home and furnishings/supplies, a boat, a camper, vehicles above the
two allowed per immediate family, jewelry, and artwork.8
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.9 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.10
ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment.11 For that
reason, appellant was eligible for consideration of waiver. On his overpayment recovery
questionnaire, however, he represented that he had assets of approximately $30,000.00, not
including funds in his Thrift Savings Plan. Appellant therefore has a resource base exceeding
$8,960.00 for an individual with two dependents, which is administratively considered sufficient
to repay a debt without hardship. The Board therefore finds that recovery of the overpayment
will not defeat the purpose of FECA, which is to provide at least a subsistence of income for
beneficiaries.12
A question remains whether recovery will be against equity and good conscience. This is
the crux of appellant’s case. Appellant argues that he detrimentally relied on the overpaid
amount to make large purchases he would not have otherwise made. This is not a case of
financial hardship, as he has sufficient assets to repay the debt. This is not a case of lack of
knowledge, in which an individual against whom the overpayment is charged derived no
personal gain from the incorrect payments and had no knowledge of the benefits that were paid.
The issue that must be resolved is whether appellant detrimentally relied on the incorrect
payment.
7

Id. at §10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (June 2009).
8

Federal (FECA) Procedure Manual, id. at Chapter 6.200.6.a(4). Assets do not include the value of household
furnishings (primary residence), wearing apparel, one or two vehicles, family burial plot or prepaid burial contract, a
home that the person maintains as the principal family domicile, or income-producing property, if the income from
such property has been included in comparing income and expenses.
9

20 C.F.R. § 10.437(b).

10

Federal (FECA) Procedure Manual, supra note 7 at Chapter 6.200.6.b(3) (June 2009).

11

See generally Tammy Craven, Docket No. 05-249 (issued July 24, 2006) (order granting petition for
reconsideration and reaffirming prior decision) (an employee who receives payments from OWCP in the form of a
direct deposit may not be at fault for the first incorrect deposit into his or her account because he or she may lack the
requisite knowledge at the time of acceptance, which is necessarily the time of deposit).
12

Federal (FECA) Procedure Manual, supra note 10 at Chapter 6.200.6.a (June 2009).

4

The record does not support that appellant gave up a valuable right or changed his
position for the worse in reliance on the overpaid amount. When a claimant argues that he
changed his position for the worse, it must be shown that he made a decision that he would not
otherwise have made but for the receipt of benefits, and that this decision resulted in a loss.
Appellant argues the former, but has not established the latter. As noted earlier, conversion of
the overpayment into a different form, from which the claimant derived some benefit, is not
considered a loss. Accordingly, the money appellant spent on a car, pistol, magazines, snow
blower, and bathroom fixtures is not considered a loss. He did not change his position for the
worse. Rather, appellant simply converted his assets from one form to another. He purchased
tangible property from which he derived some benefit.13
In the case of G.W.,14 the claimant argued that he relied on the overpaid compensation to
help relatives financially, to pay for his daughter’s wedding, and to make purchases, such as a
new car, a swimming pool, appliances, and electronics. The Board found, however, that the
claimant did not qualify for waiver under the principle of detrimental reliance because there was
no evidence he gave up a valuable right or changed his position for the worse. As in the present
case, conversion of the overpayment did not constitute a loss for this purpose. The claimant had
gained a benefit from his many purchases.
In the absence of evidence establishing detrimental reliance, the Board finds that
recovery of the overpayment will not be against equity and good conscience. As recovery will
not defeat the purpose of FECA, OWCP is required to recover the overpayment. The Board’s
jurisdiction to review the collection of an overpayment, however, is limited to cases in which
OWCP decreases later payments of compensation to which the individual in entitled.15 Because
appellant returned to work and is no longer entitled to wage-loss compensation, OWCP must
recover the debt by other means. The Board therefore lacks jurisdiction to review the issue.
CONCLUSION
The Board finds that appellant received a $6,336.12 overpayment of compensation. The
Board further finds that he is not eligible for waiver.

13

As for the large upcoming end-of-the-year expenses for which he still needed to budget, appellant cannot very
well argue that he would detrimentally rely on the overpayment prospectively.
14

Docket No. 12-1171 (issued October 25, 2012).

15

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

